 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY JOE PERCIVAL,                                Case No. 1:20-cv-00297-SKO (PC)
12                      Plaintiff,                      ORDER GRANTING APPLICATION TO
13                                                      PROCEED IN FORMA PAUPERIS AND
            v.
                                                        DIRECTING PAYMENT OF INMATE
14   S. KERNAN, et al.,                                 FILING FEE BY SANTA CRUZ COUNTY
                                                        MAIN JAIL
15                      Defendants.
                                                        (Docs. 2, 6)
16

17          Plaintiff Larry Joe Percival has requested leave to proceed in forma pauperis pursuant to
18   28 U.S.C. § 1915. (Docs. 2, 6.) Plaintiff has made the showing required by section 1915(a) and
19   the Court will grant his request. Notwithstanding his in forma pauperis status, Plaintiff is
20   obligated to pay the statutory filing fee of $350 for this action. 28 U.S.C. § 1915(b)(1).
21          Accordingly, the Court ORDERS:
22          1. Plaintiff’s application to proceed in forma pauperis (Doc. 6) is GRANTED;
23          2. The Santa Cruz County Sheriff or his designee shall collect payments from
24               Plaintiff’s inmate trust account in an amount equal to twenty percent of the
25               preceding month’s income credited to the account, and shall forward those
26               payments to the Clerk of the Court each time the amount in the account exceeds
27               $10, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been
28               collected and forwarded to the Clerk of the Court. The payments shall be clearly
 1               identified by the name and number assigned to this action.

 2            3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 3               Plaintiff’s in forma pauperis application (Doc. 6) on the Sheriff of Santa Cruz County

 4               or his designee at Santa Cruz County Main Jail via the United States Postal Service.

 5            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

 6               Department, U.S. District Court, Eastern District of California, Sacramento Division.

 7            5. Within 60 days of the date of service of this order, Plaintiff shall submit a certified

 8               copy of his inmate trust account statement for the six-month period immediately

 9               preceding the filing of his complaint, if Plaintiff has not already done so.

10
     IT IS SO ORDERED.
11

12   Dated:     April 9, 2020                                       /s/   Sheila K. Oberto                 .
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
